IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-21033
                         Conference Calendar



CLYDE G. FREEMAN,

                                          Plaintiff-Appellant,

versus

TRACEY HARTMAN; JON BEASLEY,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1199
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clyde G. Freeman, Texas prisoner # 237263, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 lawsuit as

frivolous or for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B).    He conclusionally asserts that the district

court erred in dismissing those claims following a “five minute

‘Spears hearing’ where the issues were not addressed and where a

jury trial ha[d] been demanded in the complaint” and urges that

he was not given a chance to present any witnesses or documentary

evidence in support of his case, in violation of his due-process

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21033
                                -2-

rights.   However, Freeman does not specify what witnesses or

evidence he wished to proffer but was precluded from presenting,

and the record belies his claim that he was denied the

opportunity to present his case.

     Even if his brief is liberally construed, Freeman does not

challenge the basis for the district court’s ruling, and he has

thus abandoned the sole ground for appeal.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).     Accordingly, his appeal is

without merit and is DISMISSED.     See 5th Cir. R. 42.2.   Both the

district court’s dismissal of Freeman’s complaint and this

court’s dismissal of the instant appeal count as “strikes” for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).    Freeman is CAUTIONED that if

he accumulates a third “strike” under 28 U.S.C. § 1915(g), he

will not be able to proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.